Citation Nr: 0723822	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder?

2.  Entitlement to service connection for a psychiatric 
disorder.


INTRODUCTION

The veteran had active military service from January 1963 to 
July 1964 and from April 1969 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric condition, identified as 
schizophrenia with depressive reaction, and a claim of 
service connection for a psychiatric condition, identified as 
passive-aggressive reaction.  In January 2005, the Board 
remanded the veteran's appeal for further evidentiary 
development.  In March 2006, the Board denied the claim.  The 
veteran appealed.

In June 2007, the United States Court of Appeals for Veterans 
Claims granted a joint motion to remand the case to the 
Board.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

1.  In a May 1994 rating decision, the RO denied an 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

2.  Evidence received since the May 1994 RO denial is not 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
Given the decision reached in this case, however, the Board 
need not address whether VA has fulfilled its duty to comply 
with the VCAA.

The Claim to Reopen

The appellant contends that his psychiatric disorder began in 
or was a result of his military service.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the May 1994 rating decision.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in May 1994 consisted of service medical 
records, treatment records from the VA Medical Centers, a 
1977 VA psychiatric examination report, and written 
statements from the appellant.  

Since that decision VA has received, inter alia, a November 
2005 opinion from the veteran's treating psychiatrist who 
opined that the appellant's psychotic symptoms date back to a 
period service in the Air Force (i.e., his first term of 
service).  As the November 2005 opinion is presumed credible 
for the purpose of determining whether the appellant has 
submitted new and material evidence, and as this evidence 
raises a reasonable possibility of substantiating the claim, 
the claim is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  As noted below, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for a psychiatric disorder, and it will issue a 
final decision once that development is complete, if the case 
is ultimately returned to the Board.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.


REMAND

After reviewing all of the evidence of record, including the 
November 2005 opinion, the Board finds that further 
development is in order.  In this respect, the service 
medical records from the veteran's first period of military 
service include a February 1964 treatment record noting that 
he wished to talk with someone regarding his nervousness.  
Following an examination the appellant was diagnosed with a 
situational reaction.  Thereafter, the April 1964 separation 
examination diagnosed a passive aggression reaction.  
Significantly, the records from his second period of military 
service, including the September 1972 separation examination, 
are negative for psychiatric complaints or diagnoses.

After the veteran's separation from his second, and last term 
of service, the record shows complaints and/or treatment for 
variously diagnosed psychiatric disorders since May 1976, 
i.e., almost four years after service.  His initial 
postservice diagnoses were paranoid type schizophrenia, and 
an inadequate personality.  See May 1976 VA hospitalization 
summary.  Other diagnoses included a passive dependent 
personality, a depressive reaction, and an obsessive-
compulsive disorder.  See VA hospitalization summaries for 
June to July 1976 and October to December 1992; VA 
examination report dated in December 1977; VA treatment 
records dated in July and December 1993.  The November 2005 
opinion referenced above diagnosed paranoid type 
schizophrenia.  Still, given the fact that the November 2005 
opinion is not based on a review of all of the evidence of 
record, the Board finds further development to be in order.

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
service connection claim on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The appellant should be afforded a VA 
psychiatric examination to determine the 
nature, date of onset and etiology of any 
currently diagnosed psychiatric 
disorder.  Further, the examiner must 
determine whether this disorder (if 
present) is related to an incident or 
injury that occurred in service.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear 
rationale for all opinions is required, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 
 The appellant's claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  In 
the report the following matters must be 
addressed:

(a).  The examination report should 
identify any disorder associated 
with the appellant's psychiatric 
state.

(b).  The examiner must indicate 
whether it is at least as likely as 
not that the appellant's currently 
diagnosed psychiatric disorder(s), 
is/are etiologically related to 
either (or both) of the veteran's 
two periods of military service.  In 
so doing the examiner must address 
whether it is at least as likely as 
not that the veteran presented the 
prodromal signs of any currently 
diagnosed psychiatric disorder 
during either his first or second 
term of service.

(c).  The examiner must opine 
whether it is at least as likely as 
not that the veteran had a chronic 
psychiatric disorder which 
preexisted his April 1969 entrance 
into his second period of military 
service.  If so, the examiner must 
provide the evidentiary basis for 
such a conclusion.  The examiner 
must indicate whether any 
preexisting psychiatric disorder 
worsened in service, to include 
whether such worsening resulted from 
an injury or activities in service 
or the natural progression of the 
disorder.  If aggravation is found 
in service, the examiner should 
attempt to quantify the degree of 
additional disability resulting from 
the aggravation.   
 
A complete rationale for any 
opinions expressed must be provided.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
(in accordance with 38 U.S.C.A. § 7105 
(West 2002)) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


